DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The rejection of claims 53-55, 57, and 61-64 as not directed to patent eligible subject matter is maintained. Additionally, this rejection is applied to newly added claim 65.  Based upon an analysis with respect to the claim as a whole, claim(s) 53-55, 57 and 61-65 do not recite something significantly different than a judicial exception. 

	Applicants arguments have been fully considered but are not found to be persuasive.
	Cited for Applicants consideration is Pomorska-Mol et al (Journal of Immunology Research  Vol. 2020, Article ID 2614317, pp 1-7, January 2020).  Pomorska-Mol et al report the serum IgM levels of European bison, more specifically bison less than 1 year old had IgM levels of 2.48 +/- 0.92 mg/ml.  (See Table 2).  Furthermore, at every age level the bison demonstrated IgM levels falling within the instantly recited 2.5 to 3 mg/ml.  (See again Table 2; Figure 1).  Accordingly, Applicants arguments that the concentration of 2.5 to 3 mg/ml of IgM does not exist in nature is refuted by the disclosure of Pomorska-Mol et al.  Consequently, the instant claims remain a product of nature.

	Claims 53-55, 57 and 61-65 are directed to compositions comprising naturally occurring IgM.  
The claims are drawn to naturally occurring antibodies and are not patent eligible merely because they have been isolated. 
Tatum (Journal of Immunological Methods  Vol. 158, pp 1-4, 1993) disclose of recovering IgM from human plasma.  (See Title and abstract).
Accordingly, the instant claims encompass compositions comprising naturally occurring antibodies and are thereby deemed to be a judicial exception.  
Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court relied on Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
For reasons of record as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 102

3.	The rejection of claim(s) 53-55, 57, and 61-62 under 35 U.S.C. 102(a)(1) as being anticipated by Tatum is withdrawn in view of Applicants amendment.

4.	The rejection of claim(s) 53 and 56 under 35 U.S.C. 102(a)(1) as being anticipated by Reading is withdrawn in view of Applicants amendment.

5.	The rejection of claim(s) 53 and 59 as rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerecic is withdrawn in view of Applicants amendment.

6.	The rejection of claim(s) 53 and 62-63 as rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 112
7.	The rejection of claim 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants amendment. 

Claim Rejections - 35 USC § 102
8.	The rejection of claim(s) 53 and 58 under 35 U.S.C. 102(a)(1) as being anticipated by Chuntharapai et al is withdrawn in view of Applicants amendment.

9.	The rejection of claim(s) 53 and 60 under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al is withdrawn in view of Applicants amendment.


The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 53, 57, 61-62 and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolmer et al.
	The claims are drawn to a composition comprising immunomodulatory IgM at a concentration of about 2.5 to about 3 mg/ml and a pharmaceutically acceptable carrier.
	Bolmer et al (WO 90/11091) disclose of compositions comprising IgM antibodies or antibody fragments in a concentration of from about 2.5 to 10 mg/ml.  (See page 6, 
	Accordingly, Bolmer et al disclose of each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 53-55, 57, 61-62 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Bolmer et al in view of Tatum.
	The claims are drawn to a composition comprising immunomodulatory IgM at a concentration of about 2.5 to about 3 mg/ml and a pharmaceutically acceptable carrier, wherein IgM has a purity of 95%.
	The teachings of Bolmer et al are set forth above.
	Bolmer et al do not teach of IgM with a purity of 95%.
	Tatum (Journal of Immunological Methods  Vol. 158, pp 1-4, 1993) teach of recovering IgM (95% pure) from human plasma.  (See Title and abstract).  Tatum further teaches that the composition retained 2.3% IgG.  (See page 3).  Tatum further 
	It would have been prima facie obvious to have taken the about 2.5% mg/ml IgM concentration of Bolmer et al and to employ the 95% pure IgM as taught by Tatum in view of Tatum teaching that the IgM was concentrated, relatively pure, and non-toxic enough for daily intravenous and intraperitoneal injections.

12.	Claims 53 and 56-65 are rejected under 35 U.S.C. 103 as being unpatentable over Bolmer et al in view of Reading, Jerecic, Simon, Chuntharapai et al or Clark et al.

	The claims are drawn to a composition comprising immunomodulatory IgM at a concentration of about 2.5 to about 3 mg/ml and a pharmaceutically acceptable carrier, wherein IgM is recombinant, cell culture derived, transgenic, chemically synthesized or further comprising an antibiotic.
	The teachings of Bolmer et al are set forth above.
	Bolmer et al do not teach of IgM which is recombinant, cell culture derived, transgenic, chemically synthesized or further comprising an antibiotic.
	Reading (US Patent Number 4,714,681) teach that it is routine in the art to generate recombinant IgM.	  (See claim 41).
	Jerecic (US Publication 2010/0303897) teach that it is routine in the art to generate transgenic IgM.  (See paragraph 0257 and 0263).

	Chuntharapai et al (US Patent Number 5,440,021) teach that it is routine in the art to produce IgM via cell culture.  (See column 5).
	Clark et al (US Publication 2003/0219733) teach that it is routine in the art to chemically synthesize IgM.  (See paragraph 0021).
	Accordingly, it would have been prima facie obvious to have taken the composition of 2.5 mg/ml of IgM as taught by Bolmer et al and to have produced the IgM via recombination, transgenesis, cell culture, or chemical synthesis as taught by Reading, Jerecic, Chuntharapai et al or Clark et al, respectively.  Furthermore, combining the IgM composition with an antibiotic for increased immune therapy would have been obvious in view of Simon combining IgM compositions with antibiotics, including vancomycin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 23, 2021